DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s arguments filed on September 30, 2022 are acknowledged and have been fully considered. Claims 1, 3, 5, 8-12, 14-15, and 35 are pending. Claims 1, 3, 5, 8-12, 14, and 35 are under consideration in the instant office action. Claim 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 2, 4, 6-7, 13, and 16-34 are cancelled.  Applicant’s arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
 Rejections-Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8-12, 14, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gannon et al. (US2016/0166516, previously cited), Benet et al. (US Patent No 5716928, previously cited), and Hassan et al. (US 20130266703, newly cited).
Gannon et al. teach a method of preparing a liquid dispersible composition (explicitly a curcuminoid formulation having improved aqueous solubility and bioavailability, abstract) comprising a hydrophobic compound and a dispersing agent, the method comprising the step of combining a solid substance comprising the hydrophobic compound (a polyphenol and/or phytochemical which is a curcuminoid, relevant to claims 6 and 8) with the dispersing agent (which can be considered to be any combination of lecithin, TPGS (tocopherol polyethylene glycol succinate-a nonionic surfactant relevant to claim 2), and/or turmeric oil (a carrier oil) given the open transitional phrase “comprising” utilized throughout the claims) whilst applying a shear force (stirring). See Examples 1 and 2 Clinical A ([0074]-[0077], including Table 1). 
Regarding the ratio of solid substance comprising the hydrophobic compound to dispersing agent from about 10:1 to about 5:1, Examples 1 and 2, Clinical A formulation contains 8 parts curcumin powder to 6.5 parts turmeric oil. Given the comprising language of claim 1 the dispersing agent can be considered to be just the turmeric oil (thus a ratio of 1.2:1). Or the dispersing agent can be considered to be the turmeric oil along with the 1 part TPGS and/or 4.5 parts lecithin (resulting in a ratio of 1:1.5 if all are considered the dispersing agent). These ratios are lower than the claimed about 10:1 to about 5:1 of claim 1 and of about 10 to about 8:1 of claim 3. However, the broader teachings of Gannon et al., specifically those of paragraphs [0009] and [0012] and claim 2 express a preference of an equal or majority ratio of curcuminoid to absorption enhancer (including lecithin and TPGS see [0039]) with ratios of 20:1 to 1:1 explicitly suggested. A more detailed description calls for  2-8 wt% TPGS, 12-32 wt% lecithin, 22-42 wt% turmeric oil and a mg amount of curcuminoid ranging from 250 mg to about 1200 mg ([0015]), with claim 14 calling for a 10:1 to 20:1 ratio of curcuminoid to TPGS. There are clearly embodiments disclosed with a preference for a majority amount of curcuminoid. Therefore it would have been obvious to have modified the Clinical A formulation of Examples 1 and 2 to include a majority curcuminoid (up to a ratio of 20:1 curcuminoid to TPGS) with a reasonable expectation that a composition having liquid dispersibility, improved aqueous solubility and bioavailability compared to known curcuminoid dosage forms would result. One would have been motivated to do so given the teaching that ratios of curcuminoid to dispersing agent up to 20:1 are explicitly singled out ([0018]) and ratios of 10:1 to 20:1 are claimed (claim 14). A ratio of 20:1 curcuminoid to TPGS in Clinical A formulation results in a 4.4:1 ratio of curcuminoid to turmeric oil dispersing agent in Example 1 which is reasonably close to “about 5:1” and “about 8:1” especially given the fact that applicant has not demonstrated unexpected results for the claimed ranges. Furthermore, the broader teachings also suggest using as low as 22 wt% turmeric oil (Example 1 has 32.5 wt.%). “When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Regarding claim 5, the curcuminoid is in powder form (Example 1, Clinical A).
Regarding claims 9-11, Example 1, Clinical A contains 1 part TPGS surfactant and 4.5 parts lecithin, a natural surfactant, to 6.5 parts turmeric oil (about 46% surfactant), falling within the range of claim 9. Note also the broader teachings in paragraph [0015] which suggest more or less surfactant in the formulation. The amount of turmeric oil is taught to range from 22-42 wt% relative to the entire composition (of which 2-8 wt% is TPGS and 12-32% is lecithin—resulting in 26% to 51% of the dispersing agent being carrier oil which overlaps the 5-30% of claim 10. Also Gannon et al. teaches that a solvent can be included which would also decrease the relative amount of oil in the dispersing agent. Both close and overlapping ranges are obvious absent a showing of unexpected results (see MPEP 2144.05 and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).
Regarding claim 12, Gannon et al. teach various excipients can be included including talcum and others ([0065]) which are anti-caking agents as evidenced by paragraph [0039] of the instant specification.
Regarding claim 14, Gannon et al. does not disperse the composition in water and so therefore does not measure the resulting particle sizes. However, as Gannon et al. teaches applying high shear force to a curcuminoid, the elected solid substance comprising a hydrophobic compound, and turmeric oil, which is a carrier oil comprising triglycerides as elected and suggests relative amounts falling within and/or closely overlapping the claimed amounts, it only follows that the compositions of Gannon et al. would have these size ranges when dispersed in water. Again note that the goal of Gannon et al. is to improve bioavailability and water solubility of the curcuminoid—which is the same as the instant application (see at least [0021]).

Gannon et al. do not specifically teach citrus oil as solvent. This deficiency is cured by the teachings of Benet et al.
Benet et al. teach a method for increasing bioavailability and reducing inter- and intra-individual variability of an orally administered hydrophobic pharmaceutical compound, which comprises orally administering the pharmaceutical compound to a mammal in need of treatment with the compound concurrently with an essential oil or essential oil component in an amount sufficient to provide bioavailability of the compound in the presence of the essential oil or essential oil component greater than bioavailability of the compound in the absence of the essential oil or essential oil component, wherein the essential oil or essential oil component has an activity of at least 10% inhibition at a concentration of 0.01 wt. % or less in an assay that measures conversion of cyclosporine to hydroxylated products using an assay system containing 250/.mu.g rat liver microsomes, 1.mu.M cyclosporine, and 1 mM reduced nicotinamide adenine dinucleotide phosphate (NADPH) in 1 ml of 0.1M sodium phosphate buffer, pH 7.4 (see abstract). See Tables 1 and 2 for citrus based oils.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed to modify the teachings of Gannon et al.  by incorporating citrus oil because Benet et al. teach a method for increasing bioavailability and reducing inter- and intra-individual variability of an orally administered hydrophobic pharmaceutical compound, which comprises orally administering the pharmaceutical compound to a mammal in need of treatment with the compound concurrently with an essential oil or essential oil component in an amount sufficient to provide bioavailability of the compound in the presence of the essential oil or essential oil component greater than bioavailability of the compound in the absence of the essential oil or essential oil component, wherein the essential oil or essential oil component has an activity of at least 10% inhibition at a concentration of 0.01 wt. % or less in an assay that measures conversion of cyclosporine to hydroxylated products using an assay system containing 250/.mu.g rat liver microsomes, 1.mu.M cyclosporine, and 1 mM reduced nicotinamide adenine dinucleotide phosphate (NADPH) in 1 ml of 0.1M sodium phosphate buffer, pH 7.4 (see abstract). See Tables 1 and 2 for citrus based oils. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Furthermore the oils are functionally equivalent. Additionally one of ordinary skill in the art would have been motivated to do so because Benet et al. teach that oils such as citrus oils will help increasing bioavailability and reducing inter- and intra-individual variability of an orally administered hydrophobic pharmaceutical compound (see abstract, claim 1 and tables 1 and 2). In the case where the claimed amounts of actives and other ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). A person of ordinary skill in the art at the time the invention was filed would have had a reasonable chance or expectation of success in combining the teachings of Gannon et al. and Benet et al. because both references teach increasing bioavailability of hydrophobic compounds.

Gannon et al. do not specifically teach the new limitations wherein the shear force is created by high-shear mixing and the high-shear mixing is achieved by milling, rotor-stator mixing, chopping, high-pressure homogenization or combinations thereof; and wherein the composition produces a population of particles when mixed with water and greater than 50% of the population of particles are between 1 um and 100 microns in diameter. These deficiencies are cured by the teachings of Hassan et al.
Hassan et al. teach a method of processing oil, comprising providing a high shear device comprising at least one rotor and at least one complementarily-shaped stator configured to mix a gas with a liquid; contacting a gas with an oil in the high shear device, wherein the gas is an inert gas or a reactive gas; and forming a product, wherein the product is a solution, a dispersion, or combination thereof. Herein also disclosed is a high shear system for processing oil, comprising; at least one high shear device, having an inlet and at least one rotor and at least one complementarily-shaped stator configured to mix a gas with a liquid; a gas source fluidly connected to the inlet; an oil source fluidly connected to the inlet; and a pump positioned upstream of a high shear device, the pump in fluid connection with the inlet and the oil source (see abstract). A method of producing an oil comprising providing a high shear device comprising at least one rotor and at least one complementarily-shaped stator configured to mix a gas with a liquid; contacting a gas with an oil in said high shear device, wherein said gas is an inert gas or a reactive gas; and forming a product, wherein said product is a solution, a dispersion, or combination thereof (see claim 1). Between low energy, high shear mixers and homogenization valve systems, in terms of the mixing energy density delivered to the fluid, are colloid mills, which are classified as intermediate energy devices. The typical colloid mill configuration includes a conical or disk rotor that is separated from a complementary, liquid-cooled stator by a closely controlled rotor-stator gap, which may be in the range from about 0.25 μm to 10.0 mm. Rotors may be driven, for example, by an electric motor via direct drive, or alternatively, a belt mechanism. Many colloid mills, with proper adjustments, may achieve average particle, or bubble, sizes of about 0.001 μm to about 25 μm in the processed fluid. These capabilities render colloid mills appropriate for a variety of applications including, but not limited to: colloidal and oil/water-based dispersion processing.  In certain instances, the colloid mills can be applied to processes such as preparation of cosmetics, mayonnaise, silicone/silver amalgam, roofing-tar mixtures, and certain paint products (paragraph 41). In instances, the high shear device 200 is configured to produce micron-size steam dispersions in oil. In embodiments, the generators 220, 230, 240 are configured to produce steam dispersions with average particle or globule size ranging from about 1 micron to about 500 microns in diameter. In certain embodiments, the globule size is about 50 microns in diameter. The globule sizes are be controllable by the amount of shear applied to the fluid and the configuration of the generators 220, 230, 240 as described previously (paragraph 50).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed to modify the teachings of Gannon et al.  by utilizing the high shear force mixing techniques recited in claim 1 to produce dispersions with diameters as recited because Hassan et al. teach a method of processing oil, comprising providing a high shear device comprising at least one rotor and at least one complementarily-shaped stator configured to mix a gas with a liquid; contacting a gas with an oil in the high shear device, wherein the gas is an inert gas or a reactive gas; and forming a product, wherein the product is a solution, a dispersion, or combination thereof. Herein also disclosed is a high shear system for processing oil, comprising; at least one high shear device, having an inlet and at least one rotor and at least one complementarily-shaped stator configured to mix a gas with a liquid; a gas source fluidly connected to the inlet; an oil source fluidly connected to the inlet; and a pump positioned upstream of a high shear device, the pump in fluid connection with the inlet and the oil source (see abstract). One of ordinary skill in the art would have been motivated to utilize the high shear mixing techniques to produce micron size dispersions because Hassan et al. teach a method of producing an oil comprising providing a high shear device comprising at least one rotor and at least one complementarily-shaped stator configured to mix a gas with a liquid; contacting a gas with an oil in said high shear device, wherein said gas is an inert gas or a reactive gas; and forming a product, wherein said product is a solution, a dispersion, or combination thereof (see claim 1). Between low energy, high shear mixers and homogenization valve systems, in terms of the mixing energy density delivered to the fluid, are colloid mills, which are classified as intermediate energy devices. The typical colloid mill configuration includes a conical or disk rotor that is separated from a complementary, liquid-cooled stator by a closely controlled rotor-stator gap, which may be in the range from about 0.25 μm to 10.0 mm. Rotors may be driven, for example, by an electric motor via direct drive, or alternatively, a belt mechanism. Many colloid mills, with proper adjustments, may achieve average particle, or bubble, sizes of about 0.001 μm to about 25 μm in the processed fluid. These capabilities render colloid mills appropriate for a variety of applications including, but not limited to: colloidal and oil/water-based dispersion processing.  In certain instances, the colloid mills can be applied to processes such as preparation of cosmetics, mayonnaise, silicone/silver amalgam, roofing-tar mixtures, and certain paint products (paragraph 41). In instances, the high shear device 200 is configured to produce micron-size steam dispersions in oil. In embodiments, the generators 220, 230, 240 are configured to produce steam dispersions with average particle or globule size ranging from about 1 micron to about 500 microns in diameter. In certain embodiments, the globule size is about 50 microns in diameter. The globule sizes are be controllable by the amount of shear applied to the fluid and the configuration of the generators 220, 230, 240 as described previously (paragraph 50). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the case where the claimed particle diameter "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, differences in concentration or particle sizes will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). A person of ordinary skill in the art at the time the invention was filed would have had a reasonable chance or expectation of success in combining the teachings of Gannon et al. and Hassan et al. because both references teach preparation of oil based dispersions.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicants argue that Hassan is non-analogous art to the claimed invention. “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C 103, the reference must be analogous art to the claimed invention.” Jn re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. Here, Hassan is from a different field of invention because the claimed invention relates to method of preparing compositions including hydrophobic compounds dispersed in liquid. Specifically, the claimed invention is directed to a method of combining a solid substance including the hydrophobic compound with the dispersing agent while applying a shear force. In contrast, Hassan is directed to a method of processing oil. Further, Hassan is directed to develop a method and system in oil processing to stabilize an oil or improve its quality. (See [0008] and [0009] of Hassan.) There is nothing in Hassan to teach combining a solid substance as claimed. Additionally, Hassan cannot be reasonably pertinent to the problem faced by the inventor of the present application. The present application is directed to providing a method that allows for a higher loading of active compounds in compositions and to reduce the amount of active compound that must be consumed to achieve the desired level of absorption during digestion. (See [0010] of the present application.) In contrast, Hassan is directed to a method or system to process oil to stabilize an oil and improve its quality. There is nothing to teach or suggest the system to process oil of Hassan would be pertinent to higher loads of active compounds in a composition. That is, Hassan does not relate to the production of heterogeneous, liquid dispersible compositions as claimed. For at least the foregoing reasons, Hassan cannot be considered analogous art.
The above assertions are not found persuasive because first in response to applicant's argument that Hassan et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed to modify the teachings of Gannon et al.  by utilizing the high shear force mixing techniques recited in claim 1 to produce dispersions with diameters as recited because Hassan et al. teach a method of processing oil, comprising providing a high shear device comprising at least one rotor and at least one complementarily-shaped stator configured to mix a gas with a liquid; contacting a gas with an oil in the high shear device, wherein the gas is an inert gas or a reactive gas; and forming a product, wherein the product is a solution, a dispersion, or combination thereof. Herein also disclosed is a high shear system for processing oil, comprising; at least one high shear device, having an inlet and at least one rotor and at least one complementarily-shaped stator configured to mix a gas with a liquid; a gas source fluidly connected to the inlet; an oil source fluidly connected to the inlet; and a pump positioned upstream of a high shear device, the pump in fluid connection with the inlet and the oil source (see abstract). One of ordinary skill in the art would have been motivated to utilize the high shear mixing techniques to produce micron size dispersions because Hassan et al. teach a method of producing an oil comprising providing a high shear device comprising at least one rotor and at least one complementarily-shaped stator configured to mix a gas with a liquid; contacting a gas with an oil in said high shear device, wherein said gas is an inert gas or a reactive gas; and forming a product, wherein said product is a solution, a dispersion, or combination thereof (see claim 1). Between low energy, high shear mixers and homogenization valve systems, in terms of the mixing energy density delivered to the fluid, are colloid mills, which are classified as intermediate energy devices. The typical colloid mill configuration includes a conical or disk rotor that is separated from a complementary, liquid-cooled stator by a closely controlled rotor-stator gap, which may be in the range from about 0.25 μm to 10.0 mm. Rotors may be driven, for example, by an electric motor via direct drive, or alternatively, a belt mechanism. Many colloid mills, with proper adjustments, may achieve average particle, or bubble, sizes of about 0.001 μm to about 25 μm in the processed fluid. These capabilities render colloid mills appropriate for a variety of applications including, but not limited to: colloidal and oil/water-based dispersion processing.  In certain instances, the colloid mills can be applied to processes such as preparation of cosmetics, mayonnaise, silicone/silver amalgam, roofing-tar mixtures, and certain paint products (paragraph 41). In instances, the high shear device 200 is configured to produce micron-size steam dispersions in oil. In embodiments, the generators 220, 230, 240 are configured to produce steam dispersions with average particle or globule size ranging from about 1 micron to about 500 microns in diameter. In certain embodiments, the globule size is about 50 microns in diameter. The globule sizes are be controllable by the amount of shear applied to the fluid and the configuration of the generators 220, 230, 240 as described previously (paragraph 50). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the case where the claimed particle diameter "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, differences in concentration or particle sizes will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). A person of ordinary skill in the art at the time the invention was filed would have had a reasonable chance or expectation of success in combining the teachings of Gannon et al. and Hassan et al. because both references teach preparation of oil based dispersions. Applicant is not arguing on the merits of the teachings of the primary reference Gannon et al. The examiner indeed provided motivation or teachings why one of ordinary skill in the art would have been motivated to combine the Gannon et al. and Hassan et al. The two references are indeed in similar field of endeavor and are combinable contrary to applicant’s assertions. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619